 WALGREEN LOUISIANA CO. ,S41Walgreen Louisiana Co., Inc.andGeneral Truckdrivers,Warehousemen,Chauffeurs,&Helpers of America,Local no. 5, affiliated with the International Brother-hood of Teamsters,'Petitioner.Cases 15-RC-4259,et a!.'May 19, 1970'DECISION AND DIRECTION OF ELECTIONSBY MEMBERS FANNING, BROWN,AND JENKINSUpon petitions duly filed under Section 9(c) of theNational LaborRelationsAct, as amended,a hearingwas held before Hearing Officer I. Harold Koretzky.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules and Regula-tions, Series 8, as amended, and by direction of theRegional Director for Region 15, these cases were trans-ferred to the Board for decision. Thereafter the Employerand the Petitioner filed briefs in support of their .respec-tive positions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that'they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce, exists concerningthe representation of employees of the Employer, withinthemeaningof Sections 9(c)(1) and Section 2(6) and(7) of the Act.4.The Employer, a §ubsidiary of Walgreen Company,Incorporated,an `Illinoiscorporation-operating retaildrugstores, discount stores, and restaurant type opera-tions in approximately 40 states, is engaged in the saleof retail and discount -drugs and related items in the'State of Louisiana.Petitioner seeks an election in a unit comprising allpharmacists who fill prescriptions employed at 12 ofthe Employer's stores located in Monroe, Baton Rouge,Alexandria, Lake Charles, and Shreveport, Louisiana,excluding nonregistered pharmacy managers, office cleri-cal employees, clerks, nonregistered pharmacy managertrainees, guards, watchmen, district manager trainees,and supervisors as defined by the Act. Petitioner alsoseeks an election in a unit of all full-time and regularpart-time pharmacists, excluding all other other employ-ees,watchmen, guards, and supervisors as defined inthe Act, employed at the Employer's Globe DiscountCity store in Baton Rouge, Louisiana.'The name of the Petitioner appears as amended at the hearing.The Employer contends that its pharmacists who bearthe titles of store manager, executive assistant managerregistered,2 and assistant manager registered are supervi-sorswithin the meaning of the Act. The Petitionerasserts that they are professionals without real superviso-ry authority and should be included in the unit. TheEmployer concedes that chief pharmacists, registeredpharmacists, and pharmacyinterneesare not supervisorsand may properly be included. At the Hearing the partiesstipulated to the appropriateness of both units and thecomposition of the Globe Discount City unit, contestingonly the supervisory status of certain of the pharmacistsas detailed above.The record clearly establishes' that store managersare supervisors within 'the meaning of the Act, thatthey are responsible for the day-to-day operation ofthe stores, and that they exercise a wide range 'ofauthority and discretion in the operation of their ;stores.Indeed, Petitioner in its brief offers no specific argumentto the contrary and appears to have virtually abandonedthis point.We hold that store managers are supervisorswithin themeaning oftheAct and we shall excludethem from the unit.Assistant managers registered are in sole charge oftheEmployer's stores for scheduled periodsrangingfrom an average of approximately 3 to an average ofapproximately 16 hours per week.'The record shows that while in sole charge assistantmanagers,interalia: 'assign jobs; supervise employeesin the performance of their' jobs; counsel employees'about, their, work; interview and rate job applicants;have authority to call in replacements to fill temporaryvacancies; take action on their: own if serious problemsarise; have keys to the store and restricted areas; approveoverrings; take surprise cash counts; process special'and employee discounts; have the safe combination;approve and sign payrolls.We conclude that assistant managers registered arevested with a wide range of authority and are supervisorswithin themeaningof the Act. We shall exclude'themfrom the unit.On the basis of the foregoing, the parties' stipulations,and the entire record, we find that the following employ-ees of the Employer constitute units appropriate forthe purposes of collective bargaining within the meaningof'Section 9(b) of the Act:(1)All full-time and regular part-time Pharmacists,including Chief Pharmacists, Registered Pharma-cistsand Pharmacy Internees employed at theEmployer's Globe Discount City Store, 5905 FloridaBoulevard, Baton Rouge, Louisiana, but excludingall other employees, watchmen, guards and supervi-sors as defined in the Act.(2)All full-time and regular part-time Pharmacists,including Chief Pharmacists, Registered Pharma-cistsand Pharmacy Internees employed in theEmployer's stores located in Monroe, Baton Rouge,PThistitledenotes thoseassistantmanagerswho have been slatedfor promotion to store manager Since this classification is not currentlyoccupied, we make no findings concerning theirunit placement.182 NLRB No. 79 542DECISIONSOF NATIONALLABOR RELATIONS BOARDAlexandria, Lake Charles and Shreveport, Louisia-meaningfulway during these brief periods I wouldna, but excluding StoreManagers,Assistant Manag-find that theseassistantmanagersregistered exerciseersRegistered,other store employees, guards,routine authority, and I would include them in the unit 4watchmen and supervisors as defined in the Act[Direction of Elections3 omitted from publication ]MEMBER BROWN, dissenting in partIcannot agree with this decision insofar as it findsthat assistant managers registered are supervisors withinthemeaning of the Act It appears from the recordthat there are store managers as well as other supervisorswho are both pharmacists and nonpharmacistsMy col-leagues are finding that in addition to those admittedsupervisors, there are 22 out of 24 pharmacists whoalso have supervisory authority during periods varyingfrom an average of about 3 to an average of approximate-ly 16 hours per week, leaving a professional unit of2 pharmacists in 12 stores I find it inconceivable thatthe assistantmanagers registered exercise the scopeof authority set out in the principal decision in any3In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the elections should have access to a list ofvoters and their addresses whichmay beused to communicate withthemExcelsior Underwear Inc156 NLRB1236NL R B v WymanGordonCompany 394 U S 759 Accordinglyitishereby directedthat election eligibility listscontaining the names and addresses ofall the eligible votersmust be filed by the Employer with the RegionalDirector for Region 15 within 7 days of the date of this Decisionand Direction of Elections The Regional Director shall make the listsavailable to all parties to the electionsNo extension of time to filethese lists shall be granted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall begrounds for setting aside the elections whenever proper objectionsare filed"It is entirely possible of course that some of the Assistant ManagersRegistered have real supervisory functions but I would require thatthis be established on an individual basis